Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 1 of 8 Page ID #:118



    1     FRED D. HEATHER - State Bar No. 110650
          fheather@glaserweil.com
    2     JUSTIN P. THIELE - State Bar No. 311787
          jthiele@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          Attorneys for Petitioner
    7     Cecilia, LLC; Good Stuff, LLC; Morgan Creek Productions, Inc.; and
          James G. Robinson
    8
                                UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
                                           WESTERN DIVISION
   11
          CECILIA, LLC, a Delaware Limited            CASE NO.: 2:19-cv-09552
   12     Liability Company; GOOD STUFF, LLC;
          a Delaware Limited Liability Company;       MEMORANDUM OF POINTS AND
   13     MORGAN CREEK PRODUCTIONS,                   AUTHORITIES IN SUPPORT OF
          INC., a Delaware corporation; and           PETITION TO CONFIRM
   14     JAMES G. ROBINSON, an individual,           ARBITRATION AWARD
   15                       Petitioners,
   16     v.
   17     ARMIN AZOD, an individual; RAMEZ
          ELGAMMAL, an individual;
   18     SHANTANU SHARMA, an individual;
          DONG ZHANG, an individual; and
   19     PETER JOHN, an individual,
   20                       Respondents.
   21

   22

   23

   24

   25

   26

   27

   28

               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                       ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 2 of 8 Page ID #:119



    1            Petitioners Cecilia, LLC (“Cecilia”); Good Stuff, LLC (“Good Stuff”); Morgan
    2     Creek Productions, Inc. (“Morgan Creek”); and James G. Robinson (collectively, “the
    3     Cecilia Parties” for purposes of this proceeding) submit the following Memorandum
    4     of Points and Authorities in support of their Petition to Confirm Arbitration Award.
    5     Exhibits cited herein refer to exhibits attached to the Cecilia Parties’ Petition.
    6     I.     The Court may confirm a final award
    7            Under 9 U.S.C. § 9, “any party” to an arbitration may petition a district court
    8     “for an order confirming” an arbitration award. Thereafter, the court must confirm the
    9     award unless the award is vacated, modified, or corrected pursuant to 9 U.S.C. §§ 10–
   10     11. Millan v. Chase Bank USA, NA, 533 F. Supp. 2d 1061, 1068 (C.D. Cal. 2008). An
   11     arbitration award is final “if the award states it is final, and the if the arbitrator has
   12     intended the award be final.” Bosack v. Soward, 586 F.3d 1096, 1103 (9th Cir. 2009).
   13     II.    The contract award against solely Cecilia is final and unreviewable by the
   14            Arbitrator
   15            A.     The Award did not reserve any issues of contract liability for later
   16                   determination
   17            The Arbitrator has made a final award on the issue of contract liability and,
   18     under the functus officio doctrine, is without authority or power to reexamine that
   19     issue. The Award made the following findings and conclusions, as relevant to breach-
   20     of-contract liability:
   21                   Is the APA a valid contract binding on Respondents?
   22                   I find that the APA is a valid contract, unbreached by
                        Claimants. As a result, I will award judgment in favor of
   23                   Claimants against Cecilia, LLC in the amount stipulated by
                        the parties on November 18, 2018. That amount totals
   24                   $856,886. In a separate order, I will direct counsel to submit
                        a proposed form of order implementing this decision. Inter
   25                   alia., counsel shall address the appropriateness under
                        Maryland law of awarding pre and post-judgment interest.
   26

   27

   28
                                                 1
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                        ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 3 of 8 Page ID #:120



    1     Ex. 4 to Petition, Award at 64–65 (emphasis added)1. This is the Arbitrator’s only
    2     written conclusion related to liability among Respondents for breach of contract.
    3     Accordingly, the Arbitrator inherently did not find that either or both Mr. Robinson or
    4     Morgan Creek were liable for contract damages. The Award is explicit and exacting
    5     in the issues it reserves for future determination. Namely, the Award reserves only the
    6     issues of attorneys’ fees, costs, and interest. See Ex. 4 to Petition, Award at 65.
    7            The Award’s final clause, including the relevant heading, reads as such:
    8                    Attorneys’ Fees
    9                    I will issue an order scheduling oral argument by telephone
                         conference call on the following issues: (i) the
   10                    appropriateness of awarding attorneys’ fees to Claimants,
                         (ii) whether to award Claimants the costs of the arbitration
   11                    apart from payments to JAMS, and (iii) whether any award
                         should be imposed on Cecilia, LLA only or on Respondents
   12                    jointly and severally.
   13

   14     Id. The Arbitrator’s Scheduling Order 27, which was issued after the dispute
   15     concerning finality of the Award arose, attempted to explain away the clear and
   16     unambiguous meaning of this text. See Ex. 8 to Petition, Scheduling Order 27.
   17     Specifically, the Arbitrator wrote that “The [Award] speaks of ‘any award’ not just an
   18     award of attorneys’ fees and costs,” referring to the above-quoted paragraph. Id., at 5.
   19            Respectfully to the Arbitrator, clause (iii) simply cannot be read as a
   20     reservation for further dispute of the monumental issue of liability for breach of
   21     contract. Rather, the correct and natural reading is that clause (iii) refers to whether
   22     any award of attorneys’ fees and costs should be imposed on Cecilia alone or also on
   23

          1
   24       The Award makes references to the parties’ pre-hearing Stipulation (“Stipulation”) regarding
          damages to conclude that “The liability of Mr. Robinson and Morgan Creek for breach of contract
   25     damages other than for potential lost profits and royalties was left open” just before the arbitration
          hearing. Award at 8. The Stipulation addressed only two discrete and particular issues: 1) the
   26     amount of Claimants’ damages, while remaining silent regarding against whom liability could be
          imposed; and 2) consent by Good Stuff and Cecilia to be jointly liable solely for royalties due under
   27     the APA from any future commercialization of the underlying IP, while remaining silent regarding
          liability as to any other claim such as breach of the APA. Mr. Robinson’s and Morgan Creek’s
   28     breach-of-contract liability were not addressed by the Stipulation in any way.
                                                2
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                       ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 4 of 8 Page ID #:121



    1     Respondents. Clause (iii) follows two clauses which discuss the (non-liability-related)
    2     issues of attorneys’ fees and costs. Clause (iii) is part of the sole sentence following a
    3     bold heading, “Attorneys’ Fees.” Unlike the issues of attorneys’ fees and costs,
    4     which are discussed at length on the Award’s final page, to subscribe to the
    5     Arbitrator’s post-facto interpretation would be to accept that the Arbitrator’s careful
    6     and thorough opinion reserved decision on the most consequential and contentious
    7     issue in what amounts to an afterthought. The Arbitrator’s recasting cannot be
    8     squared with the plain text of the Award.
    9           Accordingly, the issue of whether Mr. Robinson, Morgan Creek, or both are
   10     liable for breach of the APA has been resolved with finality; i.e., there has been no
   11     finding of liability against either of these Respondents. Claimants cannot now ask to
   12     put the toothpaste back in the tube, because the Arbitrator is without jurisdiction to
   13     alter, revise, or amend the Award.
   14           B.     Functus officio bars further litigation of contract liability in
   15                  arbitration
   16           Once “arbitrators have finally decided the submitted issues, they are, in
   17     common-law parlance, ‘functus officio,’ meaning that their authority over those
   18     questions is ended.” Trade & Transp., Inc. v. Nat. Petroleum Charterers Inc., 931
   19     F.2d 191, 195 (2d Cir. 1991); see also AO Techsnabexport v. Globe Nuclear Servs. &
   20     Supply GNSS, Ltd., 404 F. App’x 793, 799 (4th Cir. 2010) (“Arbitrators complete
   21     their function and lose their authority to act after making a final determination on a
   22     matter.”) (citing Trade & Transp.). “This means that anything an arbitrator does to
   23     modify a final award after it has been issued is without effect because at that point the
   24     arbitrator ‘lacks any power to reexamine that decision.’ ” Hill v. Wackenhut Servs.
   25     Int’l, 971 F. Supp. 2d 5, 12 (D.D.C. 2013) (citing Colonial Penn. Ins. Co. v. Omaha
   26     Indem. Co., 943 F.2d 327, 331 (3d Cir.1991)) “Thus, if the parties have asked the
   27     arbitrators to make a final partial award as to a particular issue and the arbitrators
   28     have done so, the arbitrators have no further authority, absent agreement by the
                                               3
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                      ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 5 of 8 Page ID #:122



    1     parties, to redetermine that issue.” Trade & Transp., 931 F.2d at 195 (emphasis
    2     added). “[T]he functus officio doctrine has been routinely applied in federal cases
    3     brought pursuant to the Federal Arbitration Act.” Hill, 971 F. Supp. 2d at 12 (citing
    4     Colonial Penn., 943 F.2d at 331).2
    5           The doctrine is well-accepted across the United States Courts of Appeal:
    6                  See, e.g., Bosack v. Soward, 586 F.3d 1096, 1103 (9th Cir.
                       2009) (“[F]unctus officio … forbids an arbitrator to
    7                  redetermine an issue which he has already decided.”)
                       (emphasis added) (internal quotation marks omitted); WMA
    8                  Sec. Inc. v. Wynn, 32 Fed.Appx. 726, 729 (6th Cir.2002)
                       (“[F]unctus officio prevents arbitrators from revisiting a
    9                  final award.”) (emphasis added); International Broth. [v.
                       Silver State Disposal Serv., Inc., 109 F.3d 1409, 1411 (9th
   10                  Cir. 1997)] (“Once an arbitrator has made and published a
                       final award ... [he] can do nothing more in regard to the
   11                  subject matter of the arbitration.”) (emphasis added)
                       (internal quotation marks omitted); see also The College of
   12                  Commercial Arbitrators Guide to Best Practices in
                       Commercial Arbitration 200–201 (Curtis E. von Kann et al.
   13                  eds., 1st ed. 2006) (“Occasionally, the exercise of
                       attempting to clarify an award reveals that the reasoning that
   14                  gave rise to the original award was erroneous. In such a
                       circumstance, arbitrators must avoid the impulse to correct
   15                  the substantive error in the original award and must
                       recognize that their original determination is final and that
   16                  they are without power to correct it.”).
   17

   18     Hill, 971 F. Supp. 2d at 12–13.
   19           The Award has resolved the issue of breach-of-contract liability with finality,
   20     finding that Cecilia and no other party is liable. Accordingly, any revision of that
   21     liability finding is outside of the Arbitrator’s authority.
   22           The Award is unquestionably final and unreviewable under the JAMS rules
   23     themselves. JAMS rules provides that an award “is considered final … fourteen (14)
   24     calendar days after service is deemed effective if no request for a correction is made,
   25     or as of the effective date of service of a corrected Award.” JAMS Comp. Arb. R.
   26

          2
   27  This matter was compelled to arbitration by the United States District Court for the Central District
      of California pursuant to the Federal Arbitration Act. Azod v. Robinson, 2016 WL 6603950 at *1–2
   28 (C.D. Cal. May 10, 2016).
                                                4
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                       ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 6 of 8 Page ID #:123



    1     24(k). Accordingly, because both the original award and the corrected Award were
    2     served on February 7, 2019, the Award become final, for JAMS purposes, no later
    3     than February 21, 2019 (and perhaps as soon as February 7). Claimants were free,
    4     within seven days of service of the Award, to have requested a correction to the
    5     Award, to which Respondents would have been entitled to respond. JAMS Comp.
    6     Arb. R. 24(j). But they did not do so. Similarly, the Arbitrator was free to correct any
    7     ambiguity in the “Attorneys’ Fees” section of the Award on his own initiative. But
    8     Scheduling Order 27, to the extent it could be considered a correction to the Award,
    9     was issued roughly seven months after the deadline to do so passed under the JAMS
   10     Rules.
   11              The Award can be contrasted with an interim award, which is separately
   12     provided for in the JAMS rules. See, e.g., JAMS Comp. Arb. R. 24(d) (“In addition to
   13     a Final Award or Partial Final Award, the Arbitrator may make other decisions,
   14     including interim or partial rulings, orders, and Awards.”) (emphasis added).
   15     Regardless of the nomenclature used to style an arbitrator’s award, however, courts
   16     will enforce even an “interim” award as final when the award “finally and definitely
   17     disposes of a separate independent claim[.]” Ecopetrol S.A. v. Offshore Exploration &
   18     Production LLC, 46 F. Supp. 3d 327, 336–37 (S.D.N.Y. 2014); see also Bosack v.
   19     Soward, 586 F.3d 1096, 1103 (9th Cir. 2009) (“an interim award may be deemed final
   20     for functus officio purposes if the award states it is final, and if the arbitrator intended
   21     the award to be final”). There is no indication the Award was intended to be tentative.
   22              Nor is it true that the parties or the Arbitrator expressly agreed or ordered that
   23     the issue of Respondent contract liability would be bifurcated. To consider the Award
   24     as only a piece of a bifurcated liability determination, a court requires that such
   25     agreement be “clearly set from the beginning.” AO Techsnabexport v. Globe Nuclear
   26     Servs. & Supply, Ltd., 656 F. Supp. 2d 550, 558 (D. Md. 2009) (finding issues in
   27     arbitration to be bifurcated only where it was clear that the parties agreed in advance
   28     and that the tribunal established a “procedural order” before hearing).
                                                5
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                       ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 7 of 8 Page ID #:124



    1             The exception to the common-law functus officio doctrine does not apply in
    2     this case:
    3                   There are three “narrowly drawn” exceptions to the functus
                        officio rule, see Teamsters Local 312 v. Matlack, Inc., 118
    4                   F.3d 985, 992 (3d Cir. 1997), but they permit only
                        “clarification or completion, as distinct from alteration, of
    5                   the arbitral award,” Glass, Molders, Pottery, Plastics, and
                        Allied Workers International Union v. Excelsior Foundry
    6                   Co., 56 F.3d 844, 847 (7th Cir. 1995), and so do not apply
                        to this case, where the Partial Final Award was perfectly
    7                   clear and complete on its own. Plaintiffs do not contend
                        otherwise.
    8

    9             Hill v. Wackenhut Servs. Int’l, 971 F. Supp. 2d 5, 13 (D.D.C. 2013) (emphasis
   10     added). This exception was readily apparent to the Arbitrator and all parties, as made
   11     clear by the fact that the Arbitrator has already corrected the Partial Final Award. The
   12     JAMS rules provide that such a correction may only be made within seven days, and
   13     therefore this exception to the functus officio doctrine has long since been exhausted.
   14     JAMS Comp. Arb. R. 24(j). Accordingly, the Court should confirm the Partial Final
   15     Award (Correct) as the final award as to contract liability regarding all Cecilia Parties,
   16     and put a stop to the highly prejudicial runaway arbitration.
   17     III.    Conclusion
   18             For the foregoing reasons, Petitioners Cecilia, Good Stuff, Morgan Creek, and
   19     Mr. Robinson respectfully request that the Court enter an Order granting this Petition,
   20     confirming the Award as final, and entering judgment thereon that Cecilia is liable for
   21     breach of the APA and that Morgan Creek and Mr. Robinson are not liable for breach
   22     of the APA.
   23

   24     DATED: November 6, 2019                GLASER WEIL FINK HOWARD
                                                  AVCHEN & SHAPIRO LLP
   25

   26
                                                 By: /s/ Fred D. Heather
   27                                            FRED D. HEATHER
   28                                            JUSTIN P. THIELE
                                                  6
                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                         ARBITRATION AWARD
1718315
Case 2:19-cv-09552-CAS-AS Document 3 Filed 11/06/19 Page 8 of 8 Page ID #:125



                                            Attorneys for Petitioner
    1                                       Cecilia, LLC; Good Stuff, LLC; Morgan
                                            Creek Productions, Inc.; and James G.
    2                                       Robinson
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                           7
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION TO CONFIRM
                                  ARBITRATION AWARD
1718315
